Citation Nr: 0802985	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-16 032	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for chronic obstructive 
pulmonary disease (COPD), currently rated as 60 percent 
disabling.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  At that 
time, the veteran submitted additional evidence along with a 
waiver of initial consideration by the RO.  He also submitted 
a waiver for evidence previously submitted in March 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the record, the Board notes that additional 
information is needed to decide the claim.  In this regard, 
the Board notes that the findings on the June 2005 VA 
examination report show a wide variation on the results of 
the pulmonary function studies.  Specifically, the reports 
showed an FEV-1 of 45-percent predicted, an FEV-1/FVC of 58-
percent predicted and Dsb of 20-percent predicted.  Such 
findings show significant improvement in FEV-1/FVC but a 
significant drop in Dsb since the November 2004 pulmonary 
function studies.  Due to the large disparity between the 
values on the June 2005 test, a new examination is needed to 
clarify the level of disability. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated him for chronic 
obstructive pulmonary disease since June 
2005.  After securing the necessary 
release, obtain any records which are not 
duplicates of those already contained in 
the claims file.

2.  Schedule the veteran for a VA 
respiratory examination by a physician to 
determine the current level of severity 
of his chronic obstructive pulmonary 
disease and to clarify the disparity on 
the prior pulmonary function studies.  
All necessary tests should be conducted, 
including pulmonary function studies, 
with pre- and post-drug values reported.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.

Following review of the file and 
examination of the veteran, the examiner 
should address the disparity on the June 
2005 VA examination pulmonary function 
studies and indicate which value on that 
examination (FEV-1, FEV-1/FVC, or DLCO 
(SB)) most accurately reflects the level 
of respiratory impairment due to his 
chronic obstructive pulmonary disease.  
If there is a large disparity of values 
on pulmonary function studies conducted 
in conjunction with the current 
examination, the examiner should also 
indicate which value most accurately 
reflects the level of respiratory 
impairment due to his chronic obstructive 
pulmonary disease.  A rationale for any 
opinion expressed should be provided.

3.  After the development requested above 
has been completed to the extent 
possible, the claim should again be 
reviewed the record.  If the benefit 
sought on appeal remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



